DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on September 15, 2021 is acknowledged.
Applicant has elected Species I: Figures 1-3, wherein applicant states claims 1-4, 12-14, and 21-33 read on Species I.
Claims 5-11 and 15-20 were cancelled. Claims 1-4, 12-14, and 21-33 are presently pending in this application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.’s described in ¶1-¶4 of applicant’s disclosure, fails to provide adequate support or enablement in the manner It appears Application No. 12/571,969 provide support for the patient-specific guiding system. Thus, claims 1-4, 12-14, and 21-33 are given the effective filing date of October 1, 2009.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 and 21-27 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, ll. 4-5, the phrase “a first portion having a first patient-specific inner surface that conforms to a first surface of the anatomical feature”, ll. 8-9, the phrase “a second portion having a second inner surface that conforms to a second surface of the anatomical feature”, and ll. 11-12, the phrase “wherein the first patient-specific inner surface has a three dimensional contour that nests and closely conforms to the first surface of the anatomical feature” are positively claiming the anatomical 
Regarding claim 24, ll. 2-3, the phrase “a second patient-specific surface having a three dimensional contour that nests and closely conforms to the second surface of the anatomical feature” is positively claiming the anatomical feature/human body. Applicant is suggested to use the language “configured to” or “adapted to”.
Claims 2-4, 21-23, and 25-27 are rejected on being dependent to a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Auger et al. (WO 2009/001083 A1), herein referred to as Auger.
Regarding claim 1, Auger discloses a patient-specific guiding system (Abstract and figure 20) for guiding an instrument relative to a portion of an anatomical feature of a patient (640), the patient-specific guiding system (Abstract and figure 20) comprising: a patient-specific guide (620) having: a first portion (see figure 20 below) having a first patient-specific inner surface (inner surface of element 642) that conforms to a first 

    PNG
    media_image1.png
    645
    894
    media_image1.png
    Greyscale


	Regarding claim 3, Auger discloses further comprising a fixation feature (considered as a saw blade that is introduced into the anatomical feature) that couples the first portion (see figure 20 above) directly to the anatomical feature (640), and wherein the second portion (see figure 20 above) is configured to (i.e. capable of) be coupled to the anatomical feature (640) through the coupling mechanism (page 26, ll. 4-6) via attachment to the first portion (see figure 20 above).
Regarding claim 4, Auger discloses wherein the guide surface (e.g. 624 or 626) is an opening (figure 20) that receives the instrument (e.g. saw blade, page 4, ll. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auger (WO 2009/001083 A1) in view of Schoenefeld et al. (US 2008/0161815), herein referred to as Schoenefeld.

However, Schoenefeld teaches a coupling mechanism (920) (figures 18-20) that can be a snap-fit connection between two components (¶94).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute Auger’s coupling mechanism with a snap-fit coupling as taught by Schoenefeld, since such a modification is a mere substitution of one known connection mechanism for another to yield predictable results.
Regarding claim 22, the modified Auger’s patient-specific guide has wherein the first surface comprises an anterior surface of a distal portion of a femur (page 4, ll. 10-11).
Regarding claim 23, the modified Auger’s patient-specific guide is capable of having wherein the coupling mechanism (e.g. snap-fit coupling) is configured to (i.e. capable of) release the second portion (see figure 20 of Auger above) from the first portion (see figure 20 of Auger above) in a direction extending in a superior-to-inferior direction relative to an axis of the femur (page 4, ll. 10-11).
Regarding claim 24, the modified Auger’s patient-specific guide has wherein the second surface comprises a second patient-specific surface (inner surface of element 644 of Auger) having a three dimensional contour (figure 20) that nests and closely conforms to the second surface of the anatomical feature (640) to align the guide relative to the anatomical feature (figure 20), the second surface comprising a distal surface of a distal portion of the femur (figure 20).

Regarding claim 26, the modified Auger’s patient-specific guide has wherein the first patient-specific inner surface (inner surface of element 642 of Auger) extends contiguously across the anterior surface in a medial-lateral direction (figure 20 of Auger).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,426,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, .
Claims 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,426,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the USP claim 1 discloses all the features/elements as claimed except for a snap-fit coupling. However, claim 7 of the USP clearly contemplates a snap-fit coupling.

Allowable Subject Matter
Claims 12-14 and 28-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775